Citation Nr: 1546055	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-11 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a generalized anxiety disorder and depressive disorder, not otherwise specified (NOS), prior to March 22, 2013, and entitlement to a rating in excess of 70 percent thereafter.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected generalized anxiety disorder with depressive disorder, NOS.

3.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, NOS.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, NOS.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected generalized anxiety disorder with depressive disorder, NOS, and/or coronary artery disease (CAD) with status post PCTA and stent placement. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Board issued a decision that denied service connection for erectile dysfunction, irritable bowel syndrome, a sleep disorder, and GERD.  Increased ratings for his service-connected coronary artery disease with status post PCTA and stent placement were also denied at that time.  Additionally, claims for increased ratings for his service-connected generalized anxiety disorder with depressive disorder were remanded for issuance of a statement of the case.  The Veteran timely submitted a substantive appeal with respect to those issues in April 2015 and his increased claims for a psychiatric disability are now again before the Board.  

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to his service connection claims for erectile dysfunction, irritable bowel syndrome, a sleep disorder, and GERD and remanded the claims back to the Board.  The denial for entitlement to increased ratings associated with his service-connected coronary artery disease was not disturbed.

With respect to a claim for TDIU, the Board notes that the Veteran did not file a formal claim for a TDIU during the course of this appeal.  However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
The Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to service connection for erectile dysfunction, irritable bowel syndrome, a sleep disorder, and GERD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  From August 1, 2008, the Board finds the Veteran's generalized anxiety disorder and depressive disorder, NOS, resulted in occupational and social deficiencies in most areas. 

2.  For entire appeal period, the Board finds that the Veteran's generalized anxiety disorder and depressive disorder, NOS, has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

From August 1, 2008, the criteria for a rating of 70 percent rating, but no higher, for a generalized anxiety disorder and depressive disorder, NOS have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for a generalized anxiety disorder and depressive disorder, NOS was granted in a May 2010 rating decision.  The RO assigned an initial 50 percent rating, effective August 1, 2008.  Then, by an August 2013 rating decision, the 50 percent rating was increased to 70 percent, effective March 22, 2013, the date of a VA examination.  As noted in the October 2014 BVA Remand, the Board stated that the Veteran's appeal with respect to an increased rating for his psychiatric disability had been withdrawn, but then remanded the claim so that a new statement of the case could be issued.  The Veteran perfected another appeal regarding this issue.  Despite finding that the Veteran's original appeal had been withdrawn the Board framed the issue as one that still considered the Veteran's initial claim stemming from August 2008.  As such, the Board will proceed with adjudicating the claim as an initial rating claim considering evidence beginning in August 2008. 

For all periods on appeal, the Veteran's generalized anxiety disorder and depressive disorder, NOS, has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his generalized anxiety disorder and depressive disorder, NOS, is warranted throughout the entire appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period (since August 1, 2008).  The evidence prior to March 22, 2013 (the date of his increased 70 percent rating) includes VA treatment records as early as 2008 noting thoughts of hurting people (September 2008 VA examination), and suicidal thoughts (March 2010 VA examination).  At the Veteran's September 2008 VA examination the VA examiner noted that the Veteran's psychiatric disability causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Evidence prior to this additionally demonstrates that the Veteran had increased irritability and difficulty in adapting to stressful circumstances.  

A review of the extensive evidence reflects that the Veteran's generalized anxiety disorder and depressive disorder was more consistent with a 70 percent disability rating, not a 50 percent disability rating, prior to March 22, 2013.  Although some treatment records appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that an initial 70 percent rating is warranted, prior to March 22, 2013. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he has severe difficulties with social functioning outside of interaction with family and would have extreme difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  

Moreover, the Veteran's GAF scores of 65 (September 2008 VA examination), 60 (March 2010 VA examination), 60 (July 2012 VA treatment record), 68 (April and May 2013 VA treatment records) and 65 (March 2013 VA examination), do not indicate both total occupational and total social impairment.  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and contact with close relatives.  Thus, while extremely limited he is still able to continue relationships with close relatives.  

Moreover, although the Veteran claims difficulty with employment, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for a generalized anxiety disorder and depressive disorder, NOS, have not been met.  See 38 C.F.R. § 4.130, DC 9400.  The Veteran's own statements regarding how his generalized anxiety disorder and depressive disorder impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected generalized anxiety disorder and depressive disorder, NOS, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's generalized anxiety disorder and depressive disorder symptoms more nearly approximate the rating criteria for 70 percent rating prior to March 22, 2013.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claim for his generalized anxiety disorder and depressive disorder, NOS, this claim arises from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his generalized anxiety disorder and depressive disorder, NOS, in September 2008, March 2010, and March 2013. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's generalized anxiety disorder and depressive disorder, NOS, since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in October 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the October 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for a generalized anxiety disorder and depressive disorder, NOS, since August 1, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Pursuant to the June 2015 Court JMPR, the Board will remand for further development the Veteran's claims for entitlement to service connection for erectile dysfunction, irritable bowel syndrome, a sleep disorder, and GERD.  In consideration of the June 2015 Court JMPR and the September 2015 Appellant's Brief, new examinations and opinions will be provided to the Veteran.  

As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated that his service-connected disabilities affect his employability. See August 2015 Statement in Virtual VA record. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  It is unclear from the record whether the Veteran is currently unemployed.  The Board finds that VCAA notice and a VA examination should be provided. 

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities (erectile dysfunction, irritable bowel syndrome, sleep disorder, GERD).  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.



3.  Schedule a VA examination for medical opinions concerning the Veteran's erectile dysfunction, irritable bowel syndrome, sleep disorder and GERD disabilities.  

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical evidence and other history.

With respect to the Veteran's erectile dysfunction disability, the examiner should provide an opinion on: 

(a)  The examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability. 



With respect to the Veteran's irritable bowel syndrome disability, the examiner should provide an opinion on: 

(a)  The examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's irritable bowel syndrome is caused by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's irritable bowel syndrome is aggravated by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability. 

With respect to the Veteran's sleep disorder, the examiner should provide an opinion on: 

(a)  The examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep disorder is caused by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep disorder is aggravated by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability. 

With respect to the Veteran's GERD disability, the examiner should provide an opinion on: 

(a)  The examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is caused by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is aggravated by his generalized anxiety disorder with depressive disorder, to include medications used to treat this disability. 

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is caused by his coronary artery disease (CAD) with status post PCTA and stent placement, to include medications used to treat this disability.  

(e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's GERD is aggravated by his CAD with status post PCTA and stent placement, to include medications used to treat this disability. 

The examiner is asked to additionally address the following question:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  This is a complex case.  After completing the above, insuring that the many questions asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


